DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 6/18/2021 in which Applicant lists claim 2 as being cancelled, and claims 1 and 3 as being currently amended. It is interpreted by the examiner that claims 1 and 3 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Although claim 3 was labeled “(Currently Amended),” it appears to be Previously Presented and will be treated as such. However, applicant is reminded that the status identifier of each claim must be included and accurate or the amendment can be held as non-compliant. M.P.E.P. 714 II(C)(A).
It is additionally noted that each set of claims should be carefully checked before submission as there are words which have been removed without being annotated (e.g. striked through). Similarly the claim set submitted 12/21/2020 removed several limitations of claim 1, with respect to claim 1 of the 8/20/2020 claim set, without annotation.
Claim Objections
The amendments to the claims dated 6/18/2021 are accepted. The objections to the claims cited in the office action mailed 3/22/2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 6/18/2021 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 3/22/2021 are hereby withdrawn.
Allowable Subject Matter
Claims 1 and 3 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/25/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872